Title: From George Washington to Major General Horatio Gates, 30 July 1777
From: Washington, George
To: Gates, Horatio



Sir
Coryells Ferry [N.J.] 30th July 1777

As we are yet uncertain as to the real destination of the Enemy, tho’ Delaware seems most probable, I have thought it prudent to halt the Army at this place, Howells Ferry and Trenton, at least, till the Fleet actually enter the Bay and put the matter beyond a doubt. From hence, we can be upon the proper Grounds to oppose them before they can possibly make their arrangements and dispositions for an attack. I take it for granted that the preparations by Water are ready to resist the sudden attack of any Ships that may run up previous to the landing of Troops.
That the posts in the Highlands may not be left too much exposed, I have ordered Genl Sullivan’s division to halt at Morris Town, from whence it will march Southward if there should be occasion, or Northward, upon the first advice that the Enemy should be throwing any force up the North River. Genl Howe’s, in a manner, abandonning Genl Burgoyne, is so unaccountable a matter, that till I am fully assured it is so, I cannot help casting my Eyes continually behind me.
As I shall pay no regard to any flying Reports of the appearance of the Fleet, I shall expect an account of it from you the Moment you have it ascertained to your Satisfaction, and I desire that at the same time that you advise me of this, you will send an Express to Lord Stirling or commanding Officer at Trenton to move on with the Troops from thence. I am Sir Yr most obt Servt

Go: Washington

